DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-24 are pending and presented for examination herein.

Information Disclosure Statement
The information disclosure statement (IDS) filed 02/11/2020 and 01/28/2021 has been considered by the Examiner.  A signed and initialed copy of the IDS is included with the instant Office Action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over TARANTA (US 20100028295 A1) in view of KRAUSE (US 2019/0021311 A1, effective filed date of 13 July 2018) as evidenced by EVONIK (“AEROSIL® 200”, product information sheet, April 2021, obtained from URL: https://products-re.evonik.com/www2/uploads/productfinder/AEROSIL-200-EN.pdf, obtained on 16 December 2021).
Taranta is primarily directed towards a pesticide composition in the form of a gel material or solid material which are suitable for combating arthropod pests, in particular insects (abstract).

Regarding claims 2-3, 11-12 and 18-19, Taranta discloses that the composition contains at least one hydrophobic material selected from preferably including peanut butter (e.g. protein) and is present in an amount of from 1 to 50% by weight (paragraph [0096]).
Regarding claims 4, 14 and 22, Taranta discloses that the composition comprises in particular from 0.02 to 5% by weight, based on the total weight of the composition, of at least one active compound, which in particular is active against at least one insect species (paragraph [0022]).
Regarding claims 5, 13 and 20, Taranta discloses that the total amount of the attractant which includes sugar and sorbitol (paragraph [0089]) ranges from 1 to 80% by weight of the composition (paragraph [0094]).  The amount of attractants including sugar and sorbitol is an art-recognized result-effective variable, e.g., attractant for insects, which a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount in the ranges disclosed by Taranta including from 1 to 80% by weight of the composition, to add to the composition in order to obtain composition for combating insects that effectively attracts insects.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of Applicant's invention.
Regarding claims 6, 15 and 21, Taranta discloses that the composition comprises including thickeners (paragraph [0101]).  Taranta discloses that thickening agents including xanthan gum and are in amounts ranging from 0.001 to 1% (paragraph [0142]). 
Regarding claims 8, 17 and 23, Taranta discloses that the composition comprises including surfactants (paragraph [0101]).  Taranta discloses that the surfactants include anionic surfactants (e.g. emulsifier) (paragraph [0110]).  Taranta discloses that the amount of the surfactant will preferable not exceed 5% by weight, based on the total weight of the composition and vary from 0.001 to 5% by weight, based on the total weight of the composition (paragraph [0139]).
Regarding claims 9, 10, 14 and 24, Taranta discloses that co-formulants including repellents (paragraphs [0101-0108]).  Taranta discloses that the amount of the co-formulants range from 0.01 to 20% by weight of the total weight of the composition (paragraph [0100]).  Taranta discloses that repellents including bitterness agents (e.g. bittering agent) is to avoid uptake by particularly human beings (paragraph [0145]).  The amount of the repellent including a bitterness agent is a result-effective parameter, e.g., avoid uptake by human beings, which a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of the repellent including bitterness agents (e.g. bittering agent) to add to the composition in order to obtain a composition with a suitable avoidance of uptake by human beings.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of Applicant's invention.
Taranta does not specifically teach that the composition comprises hydrophilic fumed silica.  The deficiency is made up for by the teachings of Krause.
Krause is primarily directed towards formulations comprising including agrochemically active compounds including insecticides which have high storage stability (abstract and paragraph [0075]).
Regarding claims 1, 6, 10, 15 and 21, Krause teaches a composition with sufficient storage stability, without any negative effects such as flocculations, sedimentations, agglomerations and crystal growth occurring (paragraph [0009]).  Krause teaches that the composition contains a specific thickener mixture of at least one organic thickener based on xanthan gum and at least one inorganic thickener and agrochemically active compounds (paragraph [0010]).  Krause teaches that agrochemically active compounds including insecticides (paragraph [0075]).  Krause teaches that the inorganic thickener includes Aerosil ® 200 (e.g. hydrophilic fumed silica) (TABLE 1).  As evidenced by Evonik, Aerosil ® 200 is a hydrophilic fumed silica (See a copy of Evonik).  Krause teaches that the amount of the organic thickener (e.g. xanthan gum) is including 0.05-0.5% by weight (paragraph [0065]).  Krause teaches that the amount of the inorganic thickener is including up to 5% by weight (paragraph [0068]).  Krause teaches that comparative compositions that only have either the organic thickener Rhodopol ® G (e.g. xanthan) only (C2 in TABLE 1 of Krause) or the inorganic thickener including Aerosil ® 200 (e.g. hydrophilic fumed silica) only (C3 in TABLE 1 of Krause), and not have both the organic thickener and the inorganic thickener (Examples 1-7 in TABLE 1 of Krause), show a strong sediment formation which leads to unusable formulations (TABLE 2 and Comment of TABLE 2).  Krause teaches that the examples 1-7 (have both the organic thickener and the inorganic thickener) have excellent storage stability, where at room temperature, they are stable for at least 2 years (paragraph [0119]).
It would have been prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to produce a gel composition comprising at least one pesticide compound to combat insects (e.g. insecticide), from 5 to 94.5% by weight of at least one filler material, from 5 to 94.5% by weight of water (e.g. solvent), xanthan gum in an amount of including 0.05-0.5% by weight, an inorganic thickener including Aerosil ® 200 (e.g. hydrophilic fumed silica) in an amount of including up to 5% by weight, at least one hydrophobic material selected from preferably including peanut butter (e.g. protein), and a repellent including a bitterness agent (e.g. bittering agent); and wherein the filler material comprises at least one attractant including glucose, fructose, sucrose and sorbitol.  The person of ordinary skill in the art would have been motivated to make those modifications to obtain an insecticide composition that is stable for at least 2 years by including an inorganic thickener including Aerosil ® 200 (e.g. hydrophilic fumed silica) in an amount of including up to 5% by weight, and reasonably would have expected success because Taranta discloses that most of the pesticide compounds are water insoluble (paragraph [0003]).  Taranta discloses a pesticide composition in the form of including a gel material which is suitable for combating arthropod pests, in particular insects (paragraph [0001]).  Taranta discloses that the composition comprises at least one pesticide compound (e.g. insecticide active agent) and from 0.5 to 20% by weight of at least one superabsorbent polymer, from 5 to 94.5% by weight of at least one filler material, and from 5 to 94.5% by weight of water (e.g. solvent) (paragraph [0014]).   Taranta discloses that the filler material comprises at least one material which renders the composition attractive to the pest to be controlled, which is also referred to as attractants (paragraph [0083]).  Taranta discloses that attractants include glucose, fructose, sucrose and sorbitol (paragraph [0089]).  Taranta discloses that the composition comprises including surfactants and thickeners (paragraph [0101]).  Taranta discloses that thickening agents including xanthan gum (paragraph [0142]).  Krause teaches that the composition contains a specific thickener mixture of at least one organic thickener based on xanthan gum and at least one inorganic thickener and agrochemically active compounds (paragraph [0010]).  Krause teaches that agrochemically active compounds including insecticides (paragraph [0075]).  Krause teaches that the inorganic thickener includes Aerosil ® 200 (e.g. hydrophilic fumed silica) (TABLE 1).  As evidenced by Evonik, Aerosil ® 200 is a hydrophilic fumed silica (See a copy of Evonik).  Krause teaches that the amount of the organic thickener (e.g. xanthan gum) is including 0.05-0.5% by weight (paragraph [0065]).  Krause teaches that the amount of the inorganic thickener is including up to 5% by weight (paragraph [0068]).  Krause teaches that comparative compositions that only have either the organic thickener Rhodopol ® G (e.g. xanthan) only (C2 in TABLE 1 of Krause) or the inorganic thickener including Aerosil ® 200 (e.g. hydrophilic fumed silica) only (C3 in TABLE 1 of Krause), and not have both the organic thickener and the inorganic thickener (Examples 1-7 in TABLE 1 of Krause), show a strong sediment formation which leads to unusable formulations (TABLE 2 and Comment of TABLE 2).  Krause teaches that the examples 1-7 (have both the organic thickener and the inorganic thickener) have excellent storage stability, where at room temperature, they are stable for at least 2 years (paragraph [0119]).
Regarding the amount of “at least 3.6% by weight” recited in claim 1, Krause teaches that the amount of the organic thickener (e.g. xanthan gum) is including 0.05-0.5% by weight (paragraph [0065]).  Krause teaches that the amount of the inorganic thickener is including up to 5% by weight (paragraph [0068]).  Krause teaches that comparative compositions that only have either the organic thickener Rhodopol ® G (e.g. xanthan) only (C2 in TABLE 1 of Krause) or the inorganic thickener including Aerosil ® 200 (e.g. hydrophilic fumed silica) only (C3 in TABLE 1 of Krause), and not have both the organic thickener and the inorganic thickener (Examples 1-7 in TABLE 1 of Krause), show a strong sediment formation which leads to unusable formulations (TABLE 2 and Comment of TABLE 2).  Therefore, the total amount of the organic thickener (e.g. xanthan gum) and the inorganic thickener including Aerosil ® 200 (e.g. hydrophilic fumed silica) is a result-effective parameter, e.g., provides storage stability of at least 2 years at room temperature, which a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of the organic thickener (e.g. xanthan gum) and the inorganic thickener including Aerosil ® 200 (e.g. hydrophilic fumed silica) combined in the ranges taught by Krause including 0.05-0.5% by weight of the xanthan and up to 5% by weight of the inorganic thickener including Aerosil ® 200 (e.g. hydrophilic fumed silica), to add to the composition in order to obtain composition that is storage stable at room temperature of at least 2 years.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of Applicant's invention.
Thus, the claimed invention as a whole is clearly prima facie obvious over the teachings of the prior art.

Conclusion and Correspondence
	No claims are found allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P NGUYEN whose telephone number is (571)270-5877.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/John P Nguyen/
Examiner, Art Unit 1619




/Robert T. Crow/Primary Examiner, Art Unit 1634